Citation Nr: 1828377	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the mid-shaft of the left foot second metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1979 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  

The Board remanded the case for further development in August 2017.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDING OF FACT

The Veteran's residuals of a fracture of the mid-shaft of the left foot second metatarsal are moderately severe, but not severe.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, for residuals of a fracture of the left mid-shaft of the left foot second metatarsal have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59 4.71a, Diagnostic Codes 5279, 5284 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Inquiry must be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also DeLuca, 8 Vet. App. 202.  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40   and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 10 percent evaluation for his residuals of a fracture of the mid-shaft of the left foot pursuant to 38 U.S.C. § 4.71a, Diagnostic Code 5279.

A 10 percent evaluation is the maximum schedular rating available for unilateral or bilateral metatarsalgia (Morton's disease) under Diagnostic Code 5279.  Therefore, an increased evaluation cannot be granted under that diagnostic code.

Nevertheless, the Board has considered whether an increased evaluation is warranted under another applicable diagnostic code.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Initially, the Board finds a higher or separate evaluation cannot be granted under Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5282, and 5283.  In this regard, the evidence does not show that he has flatfoot, bilateral weak foot, claw foot (pes cavus), hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the metatarsal bones. See e.g. July 2008, March 2012, and December 2017 VA examination reports.

The Board has also considered Diagnostic Code 5284, which provides rating criteria for other foot injuries.  Under that diagnostic code, a 10 percent evaluation is assigned for moderate foot injury, and 20 percent evaluation is contemplated for a moderately severe injury.  A 30 percent evaluation is warranted for a severe foot injury, and 40 percent evaluation is assigned for actual loss of use of the foot.

The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In this case, the Veteran has complained of pain throughout the appeal period and has reported difficulties with standing and walking.  The Veteran also testified during the November 2016 hearing that his foot rolls outward, that he uses a shoe insert, and that he walks with a cane.  Moreover, during the December 2017 VA examination, he indicated that he had pain with activity and weight-bearing that was not relieved by the use of orthopedic shoes.  The examiner noted that the Veteran had a limp and reported the use of a cane and wheelchair.  A physical examination also revealed pain on movement and both with weight-bearing and nonweight-bearing.  The Veteran had less movement than normal, disturbance of locomotion, interference with standing, lack of endurance, and fatigability.  The examiner further stated that the Veteran's left foot disability was moderately severe.  Thus, taking into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings of DeLuca, supra, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that a 20 percent evaluation is warranted for his service-connected left foot disability under Diagnostic Code 5284. See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016),

Nevertheless, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent under Diagnostic Code 5284.  The evidence does not show that he has a severe left foot injury.

In this regard, during a July 2008 VA examination, the Veteran reported having constant, localized pain that was relieved by rest and medication.  He indicated that he could function without medication during the pain.  At rest, he did not have any pain, weakness, fatigue, swelling, or stiffness.  The Veteran also denied having pain, swelling, or stiffness while standing or walking.  He reported that he did not have any functional impairment resulting from the condition.  A physical examination did reveal abnormal weight-bearing and an antalgic gait, but the Veteran did not have unusual shoe wear pattern, callosities, or breakdown, and he did not require any assistive device for ambulation.  There was no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  There was also active motion in the metatarsophalangeal joint of the left great toe.  Although the Veteran had limitations with standing and walking, he was still able to stand for 15 to 30 minutes.  He did wear shoes inserts, but those inserts relieved the symptoms and pain, and he did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of the shoe.

In addition, during a March 2012 VA examination, it was noted that the Veteran did not require the use of an assistive device, and there was no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

There are limited treatment records pertaining to the Veteran's left foot other than notations regarding the injury in service, reported pain, and the use of medication.  A VA treatment record dated in June 2007 noted the Veteran's report of intermittent left foot pain, but he did not have any other foot complaints at that time.  An April 2008 VA treatment record also indicated that the Veteran had reported much improvement after being given custom orthotics, and a VA treatment record dated in October 2012 documented that the Veteran had come to a clinic for new orthotics.  It was noted that the previous orthotics were made in 2010 and that they had worked very well for him.  However, he had no other foot complaints at that time.  A January 2016 VA treatment further indicated that a cane was only used sometimes as needed.

During the November 2016 hearing, the Veteran testified that he could stand with a cane for 5 to 20 minutes.

Moreover, the December 2017 VA examiner indicated that the Veteran was able to perform light physical and sedentary activities, and there was no functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was also noted that the Veteran had not required any surgery.  Additionally, the examiner described the foot injury as moderately severe rather than severe.

Based on the foregoing, the Board finds that the evidence demonstrates a moderately severe foot injury, but not a severe foot injury.  Despite his symptoms, the Veteran has still been able to stand, walk, and perform light physical and sedentary activities.  There was no functional impairment at the time of the July 2008 VA examination, and the December 2017 later indicated that the injury was moderately severe.  Therefore, the Board finds that the preponderance of the evidence weighs against the finding that an evaluation in excess of 20 percent is warranted for the Veteran's left foot disability.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 20 percent evaluation, but no higher, for the residuals of a fracture of the mid-shaft of the left foot second metatarsal is granted.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


